Exhibit 4.5 Return to: Prepared by: Dennis A. Barbour (VSB 22144), 4415 Electric Road, Roanoke, Virginia 24018 Tax Map Parcels: 037.07-01-05.02-0000, 037.07-01-15.00-0000 & 037.07-01-15.01-0000 Recording Tax Exemption: Virginia Code Section 58.1-809. This instrument does not increase the amount of the principal obligation secured thereby. MODIFICATION OF CREDIT LINE DEED OF TRUST THIS MODIFICATION OF CREDIT LINE DEED OF TRUST (th is “Modification”) dated April 26 , 2016, is made and executed among OPTICAL CABLE CORPORATION , a Virginia corporation, whose address is 5290 Concourse Drive, Roanoke, Virginia 24019 ("Grantor"); ANDREW B. AGEE , whose business address is 36 Church Avenue SW, Roanoke, VA 24011, as Trustee ("Grantee," also referred to below as "Trustee"); and BANK OF NORTH CAROLINA , organized and existing under the laws of North Carolina (and successor by merger with VALLEY BANK) , whose address is PO Box 1148, Thomasville, NC 27361-1148 (“Beneficiary,” also referred to below as "Lender"). THIS IS A CREDIT LINE DEED OF TRUST . The name of the Beneficiary is Bank of North Carolina and the address at which communications may be mailed or delivered to the Beneficiary is PO Box 1148, Thomasville, North Carolina, 27361-1148. The maximum aggregate amount of principal to be secured at any one time is $17,000,000.00. The name and address of the Beneficiary are changed from the information listed in the Deed of Trust. DEED OF TRUST. Grantor executed and delivered a Deed of Trust dated May 30, 2008, recorded on May 30, 2008, in the Clerk's Office of the Circuit Court of Roanoke County, Virginia, as Instrument #200807565, as corrected by Corrected Deed of Trust dated June 4, 2008, and recorded on June 4, 2008, in the Clerk’s Office aforesaid as Instrument #200807923 (collectively, the " Deed of Trust "), with respect to certain real property more particularly described in the Deed of Trust. The Deed of Trust encumbers the Real Property as described therein and more particularly described on attached Schedule A. Since the recordation of the Deed of Trust, the following events have occurred: (1) Valley Bank merged into Bank of North Carolina, with Bank of North Carolina being the surviving entity, (2) Grantor and Beneficiary have entered into a new Credit Agreement dated the same date as this instrument which amends, modifies, continues, and restates the Credit Agreement dated May 30, 2008, as referenced in the Deed of Trust prior to this Modification, and (3) Beneficiary appointed and substituted Andrew B. Agee as Trustee under the Deed of Trust by Substitution of Trustee recorded prior to this instrument. 1 MODIFICATION. Grantor, Trustee and Lender hereby modify the Deed of Trust as follows: 1. Definitions. The definitions of Agreement, Beneficiary and Obligations as set forth in the Deed of Trust are modified to provide as follows, and the definitions of Credit Agreement, Notes, and Prior Agreement are added as follows: (a) Agreement. The word “Agreement” means the Prior Agreement as amended, modified, continued, and restated by the Credit Agreement. (b) Beneficiary. The word “Beneficiary” means Bank of North Carolina and its successors and assigns. (c) Obligations. The word “Obligations” means all of the Obligations as defined in the Deed of Trust and, in addition, all “Obligations” as defined in the Credit Agreement including but not limited to the Notes (together with any and all modifications, extensions, amendments, consolidations, substitutions, replacements, supplements, or renewals thereof), all of which are incorporated herein as if fully set forth in this Modification. (d) Credit Agreement. The word “Credit Agreement” means the Credit Agreement by and between Grantor and the Beneficiary of even date herewith, as the same may be amended, restated, renewed, extended, supplemented or otherwise modified from time to time, which Credit Agreement amends, modifies, continues, and restates the Prior Agreement. (e) Notes. The word “Notes” means the three promissory notes of even date herewith executed and delivered pursuant to the Credit Agreement by Grantor in favor of Beneficiary as follows: Revolving Credit Note in the principal amount of $7,000,000.00, Term Loan A Note in the principal amount of $1,816,609.03, and Term Loan B Note in the principal amount of $5,271,410.83, as the same, or any of them, may be amended, restated, renewed, extended, supplemented or otherwise modified from time to time. (f) Prior Agreement. The words “Prior Agreement” shall mean the Credit Agreement dated May 30, 2008, in the total principal amount of $17,000,000.00 as described in the Recitals on page one of the Deed of Trust, which has been amended, modified, continued, and restated by the Credit Agreement. 2.Agreement. All references in the Deed of Trust to “Agreement” shall mean the “Agreement” as defined in this Modification. 3.Beneficiary. All references in the Deed of Trust to “Beneficiary” shall mean the “Beneficiary” as defined in this Modification. 4. Obligations. All references in the Deed of Trust to “Obligations” shall mean the “Obligations” as defined in this Modification. 5. Trustee.
